UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EASTERN PROFIT CORPORATION

LIMITED,
Case No. 18-CV-2185 (JGK)
Plaintiff,
[PROPOSED] ORDER TO SHOW
-against- CAUSE AS TO BARTON LLP’S
MOTION TO WITHDRAW AS
STRATEGIC VISION US, LLC, COUNSEL TO DEFENDANT-

COUNTERCLAIM PLAINTIFF
Defendant-Counterclaim Plaintiff.

 

 

UPON the annexed Declaration of James J. McGuire, Esq. and accompanying
Memorandum of Law, both dated June 11, 2019, and all proceedings herein, and upon due
deliberation and sufficient cause shown,

IT IS ORDERED that plaintiff Eastern Profit Corporation Limited (“Eastern”) and
defendant-counterclaim plaintiff Strategic Vision US, LLC (“Strategic”) show cause before
Honorable John G. Koeltl, in Courtroom 14A of the Daniel Patrick Moynihan United States
Courthouse, 500 Pearl Street, New York, New York at on , 2019,
or as soon thereafter as counsel may be heard, as to why an Order should not be entered herein, as
follows:

a) Permitting Barton LLP to withdraw as counsel to Strategic; and

b) Granting such other and further relief as the Court may deem just and proper.

IT IS FURTHER ORDERED that, pending the hearing upon this Order to Show Cause,
this action is stayed.

Copies of this Order, together with the paper annexed hereto, shall be served by overnight

courier services (e.g., Federal Express, UPS, DHL, etc.) upon defendant-counterclaim plaintiff
Strategic at Strategic Vision US, LLC, c/o French Wallop, CEO, 1557 22™ Street North, Arlington,

Virginia 22209 and by e-filing and email on counsel to plaintiff, Zachary B. Grendi, Esq., at

 

zerendii@zeklaw.com, on or before , 2019. Answering papers, if
any, by plaintiff shall be served by email upon jmeguire@bartonesy.com and

mberubelbartonesq.com and by e-filing and by defendant-counterclaim plaintiff Strategic by

 

overnight courier services (e.g., Federal Express, UPS, DHL, etc.) upon James J. McGuire, Esq.
and Mark A. Berube, Esq. at Barton LLP, 711 Third Avenue, 14" Floor, New York, New York

10017 on or before , 2019, and reply papers, if any, shall be served

 

upon plaintiff by email and e-filing and upon defendant-counterclaim plaintiff Strategic by
overnight courier services (e.g., Federal Express, UPS, DHL, etc.) at Strategic Vision US, LLC,
c/o French Wallop, CEO, 1557 22"™4 Street North, Arlington, Virginia 22209 on or before

, 2019,

 

Dated: New York, New York
June , 2019
SO ORDERED:

 

John G. Koeltl, U.S.D.J.
